Title: From Alexander Hamilton to John Fitzgerald, [10 June 1783]
From: Hamilton, Alexander
To: Fitzgerald, John


[Philadelphia, June 10, 1783]
Dr. Sir
The inclosed letter is for Mr. Bowman who married Mrs. Cattle. I am told he is at Alexandria which make me trouble you with the letter. Should he have left that place for South Carolina, I will thank you to forward it to him.
No definitive treaty yet arrived nor any thing else of importance new. I write in Congress & have only time to add that I am   Yr. sincere & affectionate friend
A Hamilton
Philadelphia, June 10. 1783

